Fi|| in this information to identify the case:

Debtor name Chicago Surgical Clinic LTD

 

United States Bankruptcy Court for the: NORTHERN D|STR|CT OF |LLlNOlS

 

Case number (ifi<nown) 18.30089

 

l Check if this is an
amended filing

 

 

Officia| Form 207
Statement of Financia| Affairs for Non-|ndividuals Filing for Bankruptcy runs

 

The debtor must answer every question. if more space is needed, attach a separate Sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known}.

income

1. Gross revenue from business

 

El None.

identify the beginning and ending dates of the debtor’s fiscal year, Sources of revenue Gross revenue

which may be a calendar year Check all that apply (before deductions and
exclustons)

From the beginning of the fiscal year to filing date: l Operatmg a business $2,325,236.00

FrOm 1101/2018 to Filll’\g Date
Cl Other

 

2. Non-business revenue
lnclude revenue regardless of whether that revenue is taxable Non-busr`ness income may include interest, dividends, money collected from lawsuits.
and royalties List each source and the gross revenue for each separatelyl Do not include revenue listed in line 1.

l None.

Description of sources of revenue Gross revenue from
each source
(before deductions and
exclusions}

List Certain Transfers Made Before Filing for Bankruptcy

 

3. Certairl payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements--to any creditor, otherthan regular employee ccmpensation, within 99 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4101/19
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

 

[:l None.
Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check all that apply
3'1' lleE Murual insurance co. 911/2018 $24,221.67 l:l secured debt
20 N Michigar\ Ave |:| Unsecured loan repayments
Chlcago, lL 60602 |:| Supp|iers or vendors
l Services
' Other Medical malpractice
m_Sll_r_aacs_
Oficia| Form 207 Statement of Financia| Al'fairs for Non-lndividuals Fi|ing for Bankruptcy page 1

Software Copyrlgnt (c) 1996-2015 Bes! Case` LLC - www bestcasecom Best Case Banl<ruplcy

Debtor

Chicago Surgical C|inic LTD

 

Case number (r'rlrrrdwn,l 18.30039

 

 

 

 

 

 

 

Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check all that apply
3'2` lSM|E Mutual insurance Co. 9127!2018 $13,403.00 l:| Secured debt
20 N Michigan Ave |:l Unsecured loan repayments
Chlcago, |L 60602 |:l Suppliers or vendors
l Services
l Other Malpractice insurance
3'3' steris Medical Equipment cerp. size/13 $7,903.00 lZl secured deer
5960 Heisley Road |:l Unsecured loan repayments
Mentor, OH 44060 l Suppli'ers or vendors
El Services
l Other Maintains equipment
Mealies_
3.4. . .
BCBS lllanlS 81'21'18 $4,523.82 ij Securecl debt
30[_) East Rando|ph St |:l Unsecured loan repayments
Chicago, lL 60601 |:l Suppliers or vendors
l Services
l Other Hea|th insurance
premium
3~5' sees illinois sims $4,623.82 l:l secured deer
3OQ East Rando|ph St \:| Unsecured loan repayments
Chlcago, |L 60601 |:l Suppliers or vendors
- Services
l Other Hea|th insurance
M_Mr\_
3'5' eces illinois ion/13 $4,623.82 l;l secured deer
30Q East Rando|ph St |:I Unsecured loan repayments
Chicago, lL 60601 |:] Suppliers or vendors
m Services
l OtheiMu;an£
Premium
3'7' l-lealth care Autemetiens lne. 9l24i18 $7,391.00 l:l secured debt
8751 W Laraway Rd [:| Unseoured loan repayments
Frankfort, lL 60423 |:l Suppliers or vendors
- Services
l OtheiM
3'8' Medline industries aliens $2,759.44 l:l secured debi

8411 Gavin Road
Laredo, TX 78045

l:] Unsecured loan repayments
- Suppliers or vendors
ij Services

. Other Medica| products

 

Officlal Form 207

Statement of Financial Affairs for Non-lndividua|s Filing for Bankruptcy

Software Copyrighr (i:)1996~2018 Eest Case, LLC - wwwlbestcase.com

page 2

Best Case Eanl<ruptcy

Debff>r Chicago Surgical C|inic LTD CHS€ number rlfknvwn) 18-30089

4.

 

 

Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check ali that apply
3'9' liiedline industries 8124/18 $4,998.93 l:l secured debt
8411 Gavin Road l:l Unsecured loan repayments

Lareclo, TX 78045 l Suppliers or vendors

l:l Services

l Other Medical products

 

340 lvletiline industries 1012/ia $2,777.16 mseeured debt

8411 Gavin Road l:l Unsecured loan repayments

Laredo, TX 78045 l Suppliers or vendors

l:l Services
l Other Medical products

 

311 Medline industries mite/18 $0.00 Elseeured debt

3411 Gavin ROad l:l Unsecured loan repayments
Lared°’ TX 78045 - Supplters or vendors

l:l Services

l Other Medical supplies

 

Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers including expense reimbursements made within 1 year before filing this case ori debts owed to an insider or guaranteed
or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. {This amount
may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not inciude any payments
listed in line 3. insiders include officers directors, and anyone irl control of a corporate debtor and their relatives; general partners of a partnership
debtor and their relatives; afH|iates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101 (31).

- None.

lnsider's name and address Dates Total amount of value Reasons for payment or transfer
Re|ationship to debtor

Repossessions, foreclosuresl and returns

List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

- None

Creditor's name and address Describe of the Property Date Va|ue of property

Setoffs

List any creditor` including a bank or nnancial institution, that within 90 days before frling this case set off or otherwise took anything from an account
of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
debt

l None

Creditor's name and address Description of the action creditor took Date action was Amount
taken

Lega| Actions or Assignments

7. Lega| actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings investigations arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
in any capacity_within 1 year before filing this case.
l:l None,
Case title Nature of case Court or agency's name and Status of case
Case number address
Official Form 207 Statement of Financial Affairs for Non-|ndividuals Filing for Bankruptcy page 3

Software Copyright (c) 1936-2018 Best Case. LLC - wwwrbestcase.com Besl Case Bankruptcy

Deber Chicago Surgica| C|inic LTD CBSE number rifkiic>tm) 18-30089

 

 

 

 

 

Case title Nature of case Court or agency's name and Status of case
Case number address

7.1. Stoyan Kokocharov v l:| Pending
Chicago Surgical C|inic LTD, l:l On appeal
Ye|ena Levitin and Sam [l Conciutied
Reynish
2015 L 9354

7.2. Levitin et al v. Northwest Antitrust US District Court - N Dist lL L_.l Pendlng
Community Hospital et al l:l On appeal
13-Cv-05553 l.:l Conc|uded

7.3. Levitin v Northwest l:l Pending
Communit Hospital et al l:l On appeal
2016 L 010121 l:l Concluded

7.4. Craig v. Advcicate Hea|th Medica| Circuit Court of Cook l pending
Care, Chicago Surgical C|inic, Nlalpractice County m On appeal
Giuseppe Gagliardi Richard J Daley Center m Conc|uded
2018 L 010490 50 West Washington Street

Chicago, lL 60602

 

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before nling this case and any property in the hands cfa
receiver, custodian, or other court-appointed officer within 1 year before filing this case

- None

Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000

- None

Recipient's name and address Description of the gifts or contributions Dates given Value

Certain Losses

10. A|| losses from fire, theft, or other casualty within 1 year before filing this case.

- None
Description of the property lost and Amount of payments received for the loss Dates of loss Value of property
how the loss occurred lost

|f vou have received payments to cover the loss, for
example from lnsiiiance, government compensationl or
tort liabilityl list the tolai lecelved

Llst unpaid claims on Official Form 106A!B {Schedule
A/B Assets - Real and Pelsonal Proper‘ty).

Wrtain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case to another person or entity, including attorneys. that the debtor consulted about debt consolidation or restructuring seeking bankruptcy
reliefl or filing a bankruptcy case.

l:l None.
Who was paid or who received lf not money, describe any property transferred Dates Total amount or
the transfer? value
Address
Ofncial Form 207 Statement of Financial Affairs for Non~individuals Fi|ing for Bankruptcy page 4

Software Ccpyright (i:) 1996-2018 Best Case. LLC - viww.beslcase.com Best Case Bankruptcy

Dethr Chicago Surgica| C|inic LTD ease number l”‘"’°“") 18°30089

 

 

Who was paid or who received lf not money, describe any property transferred Dates Total amount or
the transfer? value
Address

11.1. Jeffrey Strange Client Trust
Accourit
717 Ridge Road
Wilmette, lL 60091 7»'1 2f18 $22,000.00

 

Email or website address

 

Who made the payment, if not debtor?
Ye|ena Levitin and Sam Reynish

 

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
to a self-settled trust or similar device
Do not include transfers already listed on this statement

- None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs include
both outright transfers and transfers made as security. Do not inoiude gifts or transfers previously listed on this statementl

l None.
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debts paid in exchange was made value

mevious Locations

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

. Does not apply

Address Dates of occupancy
From-To

Part 8: Hea|th Care Bankruptcies

15. Hea|th Care bankruptcies
ls the debtor primarily engaged in offering services and facilities for:
» diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care'?

El No. co to Pari 9.
- ¥es. Fill in the information below.

Faci|ity name and address Nature of the business operation, including type of services if debtor provides meals
the debtor provides and housing: number of
patients in debtor’s care
15.1. Chicago Surgical C|inic LTD Su"ge"y
129 W Rand Rci
Arlington Heights, lL 60004

 

Location where patient records are maintained (ifdifferent from How are records kept?
facility address) lt electronic, identify any service provider
129 W Rand Road, Ar|ington Heights lL 60004 Check all that apply:

 

Officia| Form 207 Statement of Financial Affairs for Non-|ndividua|s Fi|ing for Bankruptcy page 5

Soitware Copyright (c) 1996¢2016 Eest Case. LLC -mvw.beslcasecom Besi Case Bankrupicy

Debtor Chicago Surgi£al C|inic LTD CHS€ number iifknown) 18-30089

 

 

Faci|ity name and address Nature of the business operation, including type of services if debtor provides meals
the debtor provides and housing, number of
patients in debtor’s care

l Eiectronica||y

l Paper

 

Persona|ly identifiable information
16. Does the debtor collect and retain personally identifiable information of customers?

i:i No.

- ‘fes. State the nature of the information collected and retained

iiiiedicai information
Does the debtor have a privacy policy about that information?

l.._.i No
l Yes

 

17. thhin 6 years before filing this case, have any employees of the debtor been participants in any ER|SA, 401(1<), 403{b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

- No. Go to Part10.
i:] Yes. Does the debtor serve as plan administrator?

Part 10: Certain Financia| Accounts, Safe Deposit Boxes, and Storage Units

18. Ciosed financial accounts
Vinthin 1 year before filing this case. were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, ciosed, sold,
moved, ortransferred'?
include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
cooperatives associations, and other nnancial institutions

- None
Financiai institution name and Last 4 digits of Type of account or Date account was Last balance
Address account number instrument closed, sold, before closing or
moved, or transfer
transferred

19. Safe deposit boxes
List any safe deposit box or other depository for securities cash, or other valuables the debtor now has or did have within 1 year before nling this

case.
l None
Depository institution name and address Names of anyone with Description of the contents Do you still
access to it have it?
Address

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business

- None

Faci|ity name and address Names of anyone with Descrtption of the contents Do you still
access to it have it?

Wopem the Debtor Ho|ds or Controis That the Debtor Does Not Own

21. Property held for another
List any property that the debtor holds or controls that another entity owns. lnciude any property borrowed from, being stored for, or held in trust. Do
Ofnciai Form 207 Statement of Financiai Affairs for Non-individua|s Filing for Bankruptcy page s

Software Copyrighi (c} 1996-2018 Best Case, LLC ~wmv,besicase,com Eesi Case Bankrupti:y

Dethr Chicago Surgical C|inic LTD Case number rifknown) 18-30089

 

 

not list leased or rented property.

- None

medina About Environment information

For the purpose of Part 12, the following definitions apply:
Environmenfal law means any statute or governmental regulation that concerns pollution, contamination or hazardous materia|, regardless of the
medium affected {air, land, water, or any other medium).

.S`i'te means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
owned, operated, or utilized

Hazaro'ous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant contaminant, or a
similarly harmful substance

Report ali notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

- No,

i:i Ves. Provide details below.

Case title Court or agency name and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental |aw?

l Nor

l:i ‘i'es. Provide details below.

Site name and address Governmenta| unit name and Environmental law., if known Date of notice
address

24. Has the debtor notified any governmental unit of any release of hazardous materia|?

- No.

i:l Yes. Provide details below.

Site name and address Governmentai unit name and Environmenta| law, if known Date of notice
address

Detaiis About the Debtor‘s Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest

List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case
include this information even if already listed in the Schedules.

- None

Business name address Describe the nature of the business Employer identification number
Do not include Social Securlty number or lTlN_

Dates business existed

26. Books, records, and financial statements
25a List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case

 

l:] None
Name and address Date of service
From-To
262\.1. Aiex Bogachkov
4020 Greenleaf
Skokie, lL 60076
Ofnciai Form 207 Statement of Financial Affairs for Non-|ndividuais Fi|ing for Bankruptcy page 7

Software Copyrighi (c) 1996-2018 Best Case. LLC - www.bestcasecom Eiesi Case Bankruptcy

Debet Chicago Surgical C|inic LTD CGS€ number rfflmownl 18~30089

 

26b. List ali firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
within 2 years before Hling this case

l None

260. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

i:l None

Name and address if any books of account and records are
unavailable, explain why
26c.1. Aiex Bogachkov
4020 Greenleaf
Skoi<ie, |L 60076

 

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case

l None

Name and address

27. inventories
Have any inventories of the debtor’s property been taken within 2 years before filing this case'?

- No

l:i Yes. Give the details about the two most recent inventories
Name of the person who supervised the taking of the Date of inventory The dollar amount and basis (cost, market,
inventory or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
in control of the debtor at the time of the filing of this case

Name Address Position and nature of any % of interest, if
interest any
Ye|ena Levitin, MD President 100%

 

29, Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor, or shareholders in controi of the debtor who no longer hold these positions?

l No
|Zl ves.ideniify below

30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this casel did the debtor provide an insider with value in any form` including salary, other compensationl draws, bonuses,
ioans, credits on |oans. stock redemptionsl and options exercised?

- No
i:] Yes. identify below.
Name and address of recipient Amou nt of money or description and value of Dates Reason for
property providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
- No
iIl Yes. identify below

Officiai Form 207 Statement of Financia| Affairs for dion-individuals Fi|ing for Bankruptcy page B

Soiiware Copyrighl (c) 1996-2018 Best Case, LLC - w\vw.bestcaseicom Besi Case Bankrupicy

Deber Chicago Surgical C|inic LTD CBS€ number irrknown) 18-30089

 

Name of the parent corporation Empioyer identification number of the parent
corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

- No
|:i Yes. identify beiow.

Name of the pension fund Empioyer identification number of the parent
corporation

mnature and Dec|aration

WARN|NG -- Bankruptcy fraud is a serious crime illiaking a false statement concealing property, or obtaining money or property by fraud fn
connection with a bankruptcy case can result in nnes up to $500,000 or imprisonment for up to 20 years, or both.
18 u.s.C. §§ 152, 1341, 1519, and 3571‘

| have examined the information in this Statement ofFinancl'alAffal'rs and any attachments and have a reasonable belief that the information is true
and correct

l declare under penalty of perjury that the foregoing is true and correct

 

Executed on February 7, 2019

Ye|ena Levitin
Signature of individual signing on behalf of the debtor Printed name

Position or relationship to debtor President

 

Are additional pages to Statement of Financiai' Affairs for Non-lndivl'duals Filing for Bankruptcy (Official Form 207) attached?
l No
|:i res

Officiai Form 207 Statement of Financiai Affairs for Non-individuais Filing for Bankruptcy page 9

Soflware Copyrighi (c) 1996-2016 Eest Case, LLC -vlnvw.besicase.corn Best Case Bankruptcy

